                         IN THE UNITED STA TES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PE:'J~SYLVANIA

FREDDIE CODY                                                 CIVIL ACTION

             V.
                                                                                    FILED
MARK GARMAN, ET AL                                           N0.19-1347             JUL 15 2019
                                                                                 KATE BARKMAN, Clerk
                                             ORDER                             By            Der,. Clerk

       AND NOW, this 15th day of July, 2019, upon careful and independent consideration of the

Amended Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 (Docket No. 3),

and all documents filed in connection with the Amended Petition, and after review of Cnited States

~agistrate Judge Thomas J. Rueter's Report and Recommendation (Docket ~o. 6), and

consideration of Petitioner's Objections to the Report and Recommendation (Docket :N'o. 9), 1 IT

IS HEREBY ORDERED that:

        I.        Petitioner's Objections are OVERRULED. 2
                         l
                          \
       1
          After Magistrate Judge Rueter issued his Report and Recommendation, but before
Petitioner filed his Objections, Petitioner filed an "Amendment to Federal Writ of Habeas
Corpus." The "Amendment" consists of a string of case citations concerning the inability of a
court to act in the absence of subject matter jurisdiction. We have taken these case citations into
account when considering Petitioner's Objections.

       2
           We read Petitioner's filing to assert two objections to Magistrate Judge Rueter's Report
and Recommendation. First, he argues that the Magistrate Judge erred in recommending that his
habeas petition is untimely under the Antiterrorism and Effective Death Penalty Act of 1996
("AEDPA") because Petitioner has argued that the state court lacked subject matter jurisdiction
and, according to Petitioner, the AEDP A's limitations period does not apply to such a
jurisdictional challenge. However, there is no recognized exception to the AEDPA 's statute of
limitations for challenges to the state court's subject matter jurisdiction. See, e.g., Randolph v.
Jritt, Civ. A. :'Jo. 15-5867, 2016 WL 3176609, at *4 (E.D. Pa. Jan. 7, 2016) (finding§ 2254
petition to be untimely in spite of petitioner's challenge to subject matter jurisdiction of trial
court), report and recommendation adopted, 2016 WL 3125466 (E.D. Pa. June 2, 2016); Baker v.
Walsh, Civ. A. ~o. 13-652, 2014 WL 3866078, at *7 (M.D. Pa. Aug. 6, 2014) (stating that
petitioner had "not presented any cases ... holding that lack of subject-matter jurisdiction is an
equitable exception to the statute of limitations ... , and we are not aware of any such cases").
Accordingly, we reject Petitioner's argument that the ~agistrate Judge erred in failing to apply
        2.     The Report and Recommendation of Magistrate Judge Rueter is APPROVED and

               ADOPTED.

        3.     The Amended Petition for Writ of Habeas Corpus filed pursuant to 28 C.S.C. §

               2254 is SUMMARILY DISMISSED pursuant to 28 C.S.C. § 2243 and Rule 4 of

               the Rules Governing§ 2254 Cases as barred by the statute of limitations set forth in


such an exception. We also observe that, even assuming arguendo that there was such an
exception, it would not benefit Petitioner because his jurisdictional argument is primarily based on
an assertion that the criminal statute under which he was convicted ( 18 Pa. C.S. § 3701) is invalid
because it does not include an enacting clause, and that assertion is meritless.                   See
Commonwealth v. Stultz, 114 A.3d 865, 879 (Pa. Super. Ct. 2015) (rejecting argument that court
lacked subject matter jurisdiction because operative criminal statute lacked enacting clause,
explaining that official codification of Crimes Code includes the required enacting clause, which
applies to all of the Code's provisions (citations omitted)); see also Commonwealth v. Bethea, 828
A.2d I 066, I 075 (Pa. 2003) ("[E]ach court of common pleas within this Commonwealth possesses
... subject matter jurisdiction to resolve cases arising under the Pennsylvania Crimes Code.").
He also argues that application of the AEDP A's limitations period violates his First Amendment
right to petition for redress, U.S. Const. amend. I, and the Suspension Clause of Article I, U.S.
Const. art. I,§ 9, cl. 2, but these claims are meritless as well. Hill v. Dailey, 557 F.3d 437, 438-39
(6th Cir. 2009) (holding that "AEDPA's one-year statute of limitations does not improperly
suspend the writ of habeas corpus" or violate the constitutional right to petition for redress
(citations omitted)).
        In his second objection, Petitioner argues that the Magistrate Judge erred in recommending
that he is not entitled to equitable tolling. A petitioner seeking equitable tolling must show "(I)
that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood
in his way and prevented timely filing." Holland v. Florida, 560 U.S. 631,649 (2010) (quotation
omitted). Here, Petitioner belatedly asserts that he meets this standard because his § 2254 petition
was due by August 15, 2014, and he was incarcerated in Delaware from May of20I4 to August of
2015, during which time he had no access to Pennsylvania law books or counsel. However, "the
fact that petitioner was incarcerated in another state does not, on its own, constitute an
extraordinary circumstance" sufficient to trigger equitable tolling. Allen v. ;\llorgan, 40 F. Supp.
3d 404, 409 (D. Del. 2014) (citation omitted); Twitty v. Smith, Civ. A. No. 17-5016, 2018 WL
8265215, at *9 (E.D. Pa. Aug. 8, 2018) (rejecting argument that incarceration out of state
constituted extraordinary circumstance), report and recommendation adopted, 2019 WL 21063 79,
at *2 (E.D. Pa. May 13, 2019). Further, the added lack of access to law books does not make a
petitioner's circumstances extraordinary when he does not also assert that he did not have access to
his own case materials. 1llen, 40 F. Supp. 3d at 409. We also observe that, even if the statute
were tolled for the period of Petitioner's Delaware incarceration, his petition would still be
untimely because it was not filed until March 21, 2019, over three and a half years after his release
from the Delaware facility. We therefore reject Petitioner's belated arguments in favor of
equitable tolling.
        For all of these reasons, we overrule Petitioner's Objections.


                                                  2
     the AEDPA.

4.   As Petitioner has failed to make a substantial showing of the denial of a

     constitutional right or demonstrated that a reasonable jurist would debate the

     correctness of this ruling, the Court declines to issue a certificate of appealability

     pursuant to 28 U.S.C. § 2253(c)(2).

5.   The Clerk is directed to CLOSE Civil Action No. 19-1347.




                                       3
